Citation Nr: 1041686	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-23 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds a medical opinion addressing the specific 
occupation limitation posed by the Veteran's service connected 
disabilities is necessary.   See generally  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007).  The Veteran is in receipt of service connection for 
several disabilities, but the examiner offering an opinion of the 
Veteran's employment capacity limited his consideration to 
neurological disabilities.  It also did not specify occupational 
limitations, such as whether service connected disabilities 
preclude sedentary job duties.    
 
The RO/AMC must contact an appropriately qualified healthcare 
provider for an opinion regarding the Veteran's occupational 
limitations due to service connected disabilities.  The claims 
file and a copy of this remand must be available for review.  The 
examiner is to note the following service connected disabilities: 
peripheral neuropathy left upper and both lower extremities rated 
as 20 percent disabling, peripheral neuropathy of the right upper 
extremity rated as 30 percent disabling, diabetes mellitus Type 
II rated as 20 percent disabling, and coronary artery disease 
rated as 10 percent disabling.  Based upon these disabilities 
alone, the examiner must note the occupational limitations.  Then 
he or she must express an opinion as to whether the Veteran is 
precluded from all types of gainful employment solely due to 
service connected disabilities.  An explanation must accompany 
the opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact an appropriately qualified 
healthcare provider for an opinion regarding 
the Veteran's occupational limitations due to 
service connected disabilities.  The claims 
file and a copy of this remand must be 
available for review.  

The examiner is to note the following service 
connected disabilities: peripheral neuropathy 
left upper and both lower extremities rated 
as 20 percent disabling, peripheral 
neuropathy of the right upper extremity rated 
as 30 percent disabling, diabetes mellitus 
Type II rated as 20 percent disabling, and 
coronary artery disease rated as 10 percent 
disabling.  

Based upon service connected disabilities 
alone, the examiner must note the 
occupational limitations.  Then he or she 
must express an opinion as to whether the 
Veteran is precluded from all types of 
gainful employment solely due to service 
connected disabilities.  An explanation must 
accompany the opinion.  

2. To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3. After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


